Title: [Benjamin Franklin?] to ——, 25 December 1755
From: Franklin, Benjamin
To: ——


Governor Morris and the commissioners appointed in the £60,000 money act worked diligently to organize more effective measures against the continuing Indian attacks. By December 4 they had decided to rely chiefly upon a fort to be erected at Shamokin (at the forks of the Susquehanna; now Sunbury) from which ranging parties would be sent out. Such a fort would be a stronghold in the very heart of the hostile country, and would forestall the rumored French plan to build one there. After Morris’ departure for New York on December 8, however, further calls for help, plus the advice of George Croghan and other frontiersmen, persuaded the commissioners to more immediate action. James Hamilton explained the new four-part plan to the governor: 500 men were to be taken “into Constant Service, half on this and half on the other side of the Sasquehannah, and to erect Five Block Houses on Each Side, and the space between them to be continually ranged by the respective garrisons”; George Croghan was to superintend activities west of the Susquehanna and the capable Conrad Weiser in the central frontier near Reading; and three commissioners, Hamilton, Joseph Fox, and Franklin, were to leave as soon as possible for defenseless Northampton County, where the need was greatest. Hamilton was empowered to issue militia commissions in the governor’s absence, and his party left Philadelphia on December 18.
They spent the night of the 19th in Bethlehem and reached Easton the following day, where they found “the greatest consternation.” The frightened inhabitants would not even enlist to garrison the proposed forts for their own defense. The commissioners stayed there for ten days organizing defenses, dispensing arms, and getting military companies to begin the construction of forts north of the Blue Mountains.
The purpose of the expedition, as its leader said, was to “See and Judge for Our Selves of Condition of the Country, and of the most proper methods for defending it.” It was not, as some have assumed, a military operation, nor was Franklin in charge, however significant his unofficial initiative may have been. His “military career” did not begin until January 5, 1756, after a conference with Morris in Reading which resulted in his being given full powers to direct the defense of the Northampton frontier.
Franklin was on the northeastern frontier for fifty days, first as one of three commissioners, later in sole charge in Northampton County. During the second period he commanded over 500 troops and directed all their supply, communications, and engineering activities. Although the documents printed below record the campaign in some detail, the following chronology of Franklin’s service may be helpful.


December 1755


18.
Commissioners Hamilton, Franklin, and Fox leave Philadelphia.


  19.
Arrive in Bethlehem toward evening.


  20.
Arrive in Easton.


  30.
Leave Easton; arrive in Bethlehem.


  31.
Leave Bethlehem for Reading.


January 1756


  1.
Arrive in Reading early afternoon.


  2.
Council meetings with Governor Morris.


  3.
Morris receives first word of attack on Gnadenhütten.


  5.
Franklin commissioned commander in Northampton County.


  6.
Leaves Reading for Bethlehem.


  7.
Arrives in Bethlehem.


  10.
Present at Moravian dinner; listens to music.


  11.
Attends Moravian preaching; “very attentive.”


  15.
Marches for Gnadenhütten about noon; spends night at Hays’ Tavern.


  16.
Passes Lehigh Water Gap; spends night at Uplinger’s.


  17.
(His 50th birthday) Marches for Gnadenhütten; rain forces return to Uplinger’s.


  18.
Arrives at Gnadenhütten early afternoon.


  19.
Begins building a fort.


  24.
Fortification completed; party sent to build what is later called Fort Franklin.


  25.
Flag is raised over fortification at Gnadenhütten and named Fort Allen.


February 1756


  1.
Party sent to build Fort Norris.


  4.
Franklin leaves Fort Allen; arrives at Bethlehem.


  5.
Arrives in Philadelphia late at night.






The letter from which the following extracts were printed in the Philadelphia papers was probably written by a member of the party with Hamilton; Franklin may have been the author, but the writer cannot be certainly identified.
 
[Easton, December 25, 1755]
The Country all above this Town, for 50 Miles, is mostly evacuated and ruined, excepting only the Neighbourhood of the Dupuy’s, five Families, which stand their Ground. The People are chiefly fled into the Jerseys. Many of them have thresh’d out their Corn, and carry’d it off, with their Cattle and best Houshold Goods; but a vast Deal is left to the Enemy. Numbers offered Half their Corn, Cows, Horses, Goods, &c. to save the rest, but could not obtain Assistance enough to remove them in Time. The Enemy made but few Prisoners, murdering almost all that fell into their Hands, of all Ages and both Sexes: All Business is at an End, and the few remaining starving Inhabitants in this Town, are quite dejected and dispirited. Captains Aston and Trump march up to Dupuy’s this Day, and are to build two Block Houses for the Defence of the Country between that Settlement and Gnadenhutten, which, when finished, the Inhabitants that are fled say they will return.
In the above Letter there is an Account of the following Mischief being done by the Indians above Dupuy’s, viz.
Brewer Decker, some of his Family killed, and his House burnt.

John Worley, and all his large Family killed; and a dead Indian found lying among them, known by the Name of John Mohock.
Peter Van Gordey, and his three Sons, their Houses all burnt.
Widow Contracht, her two Daughters taken Prisoners, some of the Family killed.
Peter Van Aken’s two Houses burnt.
John Van Camp’s House and Mill burnt.
Garrat Brink’s two Houses and Barracks burnt.
Henry Contracht’s House and Barn burnt.
Jacobus Van Gordey’s House and Barn burnt.
Stoffel Denmark’s Barn burnt. Besides many others, whose Names were forgot.
